Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 18, 2021

                                     No. 04-21-00051-CV

                          IN THE INTEREST OF A.B., A CHILD

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-02855
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER

       The Department’s brief was due on May 17, 2021. See TEX. R. APP. P. 38.6(b). After the
due date, the Department filed a first motion for a ten-day extension of time to file its brief.
       The motion is GRANTED. The Department’s brief is due on May 27, 2021.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of May, 2021.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court